 1   Monica Perales
     Attorney at Law: 297739
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     MARK A. SALAZAR
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     MARK A. SALAZAR                          ) Case No.: 2:18-cv-01096-DMC
12                                            )
                  Plaintiff,                  ) ORDER EXTENDING BRIEFING
13   v.                                       ) SCHEDULE
                                              )
14   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )
15                                            )
                                              )
16                Defendant.                  )
                                              )
17
18         Based upon the stipulation of the parties, and for cause shown,
19         IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to

20   and include February 1, 2019, in which to file Plaintiff’s Opening Brief; and that
     all other deadlines set forth in the August 6, 2018 Case Management Order shall be
21
     extended accordingly. IT IS SO ORDERED.
22
23
     Dated: January 25, 2019
24
                                                   ______________________________
25                                                 DENNIS M. COTA
                                                   U. S. MAGISTRATE JUDGE
26
27
                                             -1-
28
